In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-18-00265-CV


                      IN RE THE STATE OF TEXAS, RELATOR


                              ORIGINAL PROCEEDING

                                  October 18, 2018

                                       ORDER
                   Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      By Order of the Court, relator Christopher Dennis’s motion for rehearing is hereby

granted. No additional briefing is requested at this time. The case will be set for oral

argument at the Court’s regular December 5, 2018 setting.



                                                       Per Curiam